Title: From George Washington to Officer Commanding the New Jersey Brigade, 29 November 1780
From: Washington, George
To: Officer Commanding the New Jersey Brigade


                        
                            Sir,
                            Morris-town 28th Novr 1780.
                        
                        The Jersey Brigade is placed under the general directn of the Officer Commanding in this State & you
                            are to obey his orders but you are, nevertheless, to attend to the instructions you have already received from me
                            & thou whilst follow—copies of which you are to furnish the Commanding Officer of the State with, that he may give none which may
                            clash with them.
                        You are to leave a detachment of about one hundred Men properly officered, & under the Command of a
                            Field Officer, near Suffrans; at or near the place where the old Barracks stood; where, or on the Height South of the
                            bridge, it may be well to build a block House, proof against Musketry, & calculated for Barracks for the above
                            number of Men, or a smaller number—say 60.
                        You are, in case you should receive such information as you can rely on of the enemys moving up the North
                            River in force to march immediately with the Troops under your Command to West point, giving the Officer commanding there
                            & in the Jersey notice thereof.
                        You are, as far as it is in your power with prudence, to oppose any incursions of the Enemy in the quarter
                            where you lay—particularly in that district of Country between the Passaic & North Rivers.
                        And you are to attend when it is required, or when in your Judgement it is necessary, escort to the public
                            property passing to & from the Army.
                        You are not under any pretence whatever without leave from me to suffer a Regiment to be without a field
                            Officer or a Company without one Commissioned Officer at least.
                        Every horse, public & private, that can possibly be dispersed with is to be sent from Camp as soon as
                            you get to your Ground—the Officers who are intitled to keep horses at public expence in Camp will be allowed for keeping them at a
                            distance.
                        It is expected that the strictest discipline will be maintained by the Troops under your command & no
                            inquiry offered to the persons or property of the Inhabitants. Given &ca this 29th day of Novr 1780
                        
                            Go: W——n
                        
                    